Citation Nr: 0521429	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  04-02 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected PTSD with dementia. 

2.  Entitlement to separate disability ratings for dementia 
and post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

In a February 2001 decision, the RO granted service 
connection and assigned an initial 30 percent evaluation for 
PTSD, effective July 14, 2000.  The veteran filed a notice of 
disagreement (NOD) with the assigned rating in May 2001.  In 
July 2001, the veteran and his wife testified during a 
hearing before RO personnel; a transcript of that hearing is 
of record.  

In an August 2002 decision, the RO granted service connection 
and assigned an initial 50 percent evaluation for PTSD with 
dementia, effective July 14, 2000.  The RO then re-
characterized the matter on appeal as encompassing a higher, 
initial disability rating for both PTSD and dementia, and 
issued a statement of the case (SOC) in August 2002.  The 
Board of Veterans' Appeals (Board) accepts correspondence 
filed by the veteran in August 2003 (within one year of the 
August 2002) decision) as a timely substantive appeal on the 
issue of a higher, initial disability rating for the service-
connected PTSD with dementia.  See 38 C.F.R. § 20.302.  
 
Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD 
with dementia, the Board has also characterized the issue on 
appeal in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

As indicated above, in the August 2002 decision that granted 
service connection and assigned an initial 50 percent 
evaluation for PTSD with dementia, effective July 14, 2000.  
In August 2003 (within one year of that decision), the 
veteran filed a NOD as to the assigned single disability 
rating for both PTSD and dementia.  The RO issued a SOC in 
November 2003, and the veteran filed a substantive appeal in 
January 2004.  The RO's January 2004 supplemental SOC (SSOC) 
reflects the continued denial of entitlement to separate 
disability ratings for dementia and PTSD.
 
In July 2005, a Deputy Vice-Chairman of the Board granted the 
veteran's representative's motion to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004).

For reasons expressed below, the matters on appeal are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in his 
January 2004 substantive appeal, the veteran appeared to 
raise the issue of service connection for anemia, cataracts, 
and other residuals of radiation exposure, as well as the 
issue of an earlier effective date for the grant of service 
connection for dementia.  As each of these issues has not 
been adjudicated by the RO, they are not properly before the 
Board; hence, they are referred to the RO for appropriate 
action.  


REMAND

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004)).  The VCAA and 
its implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  They also include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

In this case, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the claims currently 
on appeal.  to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring VA 
to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO's letter should also invite the 
veteran to submit all pertinent evidence in his possession 
(of which he was not previously notified).  After providing 
the required notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

The Board also finds that further medical development of each 
of the claims is needed.
 
The RO should arrange for the veteran to undergo a 
psychiatric examination in connection with the claims on 
appeal.  The record reflects that the veteran last underwent 
a VA PTSD examination in October 2000; however, the issue at 
that time was entitlement to service connection, and the 
findings reported in connection with that examination are 
inadequate for evaluating the severity of the veteran's PTSD 
and dementia.  Hence, contemporaneous findings that are 
responsive to the General Rating Formula for evaluating 
psychiatric disorders (other than eating disorders), as well 
as specific medical comment as to whether it is possible to 
distinguish the symptoms and manifestations of each 
disability, and whether each is a capable of being separately 
rated, would be helpful in resolving each claim on appeal.  
See 38 U.S.C.A. § 5103A (West 2002).  

The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claims.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file a copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The record reflects 
that the veteran currently receives treatment at the VA 
medical center in Erie, New York, and at the Erie Vet Center; 
however, no treatment records after September 2002 are of 
record.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding records from 
the above-referenced facilities, following the procedures set 
forth in 38 C.F.R. § 3.159(c) (2004), as regards obtaining 
records from Federal facilities.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  In adjudicating both 
claims, the RO should consider the additional evidence 
submitted by the veteran in January 2004 (which appears to 
include some non-duplicative evidence).  Moreover, 
adjudication of the claim for a higher initial disability 
evaluation should include specific consideration of whether 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found), pursuant 
to Fenderson, is appropriate.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the Erie 
VAMC and the Erie Vet Center, all records 
of the veteran's psychiatric evaluation 
and/or treatment from September 2002 to 
the present date, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  All records and/or responses 
should be associated with the claims 
file. 

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regard the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claims, and specific notice as to the 
type of evidence necessary to 
substantiate each claim.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to evaluation 
or treatment for the claimed disabilities 
that are not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and, if necessary, 
authorization is provided.  

The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should include clear notice that 
the veteran has a full one-year period 
for response (although VA may decide the 
claims within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, , the RO should arrange for the 
veteran to undergo VA examination, by a 
psychiatrist, at an appropriate VA 
medical facility, for evaluation of his 
PTSD and dementia.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include psychological 
testing, if warranted) should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of:  disorientation to time or place; 
ability to perform activities of daily 
living; memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
suicidal ideation; and delusions and/or 
hallucinations.  The examiner should also 
render a multi-axial diagnosis, including 
assignment of a GAF scale score 
representing the level of psychiatric 
impairment due to the veteran's service-
connected psychiatric disability.

The examiner should specify whether the 
symptoms attributable to service-
connected PTSD and those attributable to 
service-connected dementia.  If so, the 
examiner should further opine whether the 
two represent separate and distinct 
disabilities capable of being separately 
rated, and provide GAF scores 
representing the level of impairment due 
to each.  If not, the examiner should 
clearly so state, and provide a GAF 
representing overall psychiatric 
disability.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(to include evidence submitted by the 
veteran in January 2004) and legal 
authority.  The RO must also document its 
consideration of whether "staged 
rating", pursuant to Fenderson (cited to 
above), is warranted. 

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




